
	

114 HR 532 IH: Federal Employees Paid Parental Leave Act of 2015
U.S. House of Representatives
2015-01-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 532
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2015
			Mrs. Carolyn B. Maloney of New York (for herself, Mr. Connolly, Ms. Norton, Ms. Bordallo, Ms. DeLauro, Mr. Hastings, Mr. Pocan, Mr. Rangel, Ms. Clarke of New York, Mr. McGovern, Mr. Van Hollen, Mr. Scott of Virginia, Ms. DeGette, Mr. Beyer, Mr. Takano, Mr. Langevin, Mr. Conyers, Mr. Quigley, Mr. Delaney, Mr. Fattah, and Mr. Hoyer) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide that 6 of the 12 weeks of parental leave made available to a Federal employee shall be
			 paid leave, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Federal Employees Paid Parental Leave Act of 2015. 2.Paid parental leave under title 5 (a)Amendment to title 5Subsection (d) of section 6382 of title 5, United States Code, is amended—
 (1)by redesignating such subsection as subsection (d)(1); (2)by striking subparagraph (A), (B), (C), or and inserting subparagraph (C) or; and
 (3)by adding at the end the following:  (2)An employee may elect to substitute for any leave without pay under subparagraph (A) or (B) of subsection (a)(1) any paid leave which is available to such employee for that purpose.
 (3)The paid leave that is available to an employee for purposes of paragraph (2) is— (A)subject to paragraph (6), 6 administrative workweeks of paid parental leave under this subparagraph in connection with the birth or placement involved; and
 (B)any annual or sick leave accrued or accumulated by such employee under subchapter I. (4)Nothing in this subsection shall be considered to require that an employee first use all or any portion of the leave described in subparagraph (B) of paragraph (3) before being allowed to use the paid parental leave described in subparagraph (A) of paragraph (3).
 (5)Paid parental leave under paragraph (3)(A)— (A)shall be payable from any appropriation or fund available for salaries or expenses for positions within the employing agency;
 (B)shall not be considered to be annual or vacation leave for purposes of section 5551 or 5552 or for any other purpose; and
 (C)if not used by the employee before the end of the 12-month period (as referred to in subsection (a)(1)) to which it relates, shall not accumulate for any subsequent use.
 (6)The Director of the Office of Personnel Management— (A)may promulgate regulations to increase the amount of paid parental leave available to an employee under paragraph (3)(A), to a total of not more than 12 administrative workweeks, based on the consideration of—
 (i)the benefits provided to the Federal Government of offering increased paid parental leave, including enhanced recruitment and retention of employees;
 (ii)the cost to the Federal Government of increasing the amount of paid parental leave that is available to employees;
 (iii)trends in the private sector and in State and local governments with respect to offering paid parental leave;
 (iv)the Federal Government's role as a model employer; (v)the impact of increased paid parental leave on lower-income and economically disadvantaged employees and their children; and
 (vi)such other factors as the Director considers necessary; and (B)shall prescribe any regulations necessary to carry out this subsection, including, subject to paragraph (4), the manner in which an employee may designate any day or other period as to which such employee wishes to use paid parental leave described in paragraph (3)(A)..
 (b)Effective dateThe amendment made by this section shall not be effective with respect to any birth or placement occurring before the end of the 6-month period beginning on the date of the enactment of this Act.
			3.Paid parental leave for Congressional employees
 (a)Amendment to Congressional Accountability ActSection 202 of the Congressional Accountability Act of 1995 (2 U.S.C. 1312) is amended— (1)in subsection (a)(1), by adding at the end the following: In applying section 102(a)(1) (A) and (B) of such Act to covered employees, subsection (d) shall apply.;
 (2)by redesignating subsections (d) and (e) as subsections (e) and (f), respectively; and (3)by inserting after subsection (c) the following:
					
						(d)Special rule for paid parental leave for Congressional employees
 (1)Substitution of paid leaveA covered employee taking leave without pay under subparagraph (A) or (B) of section 102(a)(1) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(a)(1)) may elect to substitute for any such leave any paid leave which is available to such employee for that purpose.
 (2)Amount of paid leaveThe paid leave that is available to a covered employee for purposes of paragraph (1) is— (A)the number of weeks of paid parental leave in connection with the birth or placement involved that correspond to the number of administrative workweeks of paid parental leave available to Federal employees under section 6382(d)(3)(A) of title 5, United States Code; and
 (B)any additional paid vacation or sick leave provided by the employing office to such employee. (3)LimitationNothing in this subsection shall be considered to require that an employee first use all or any portion of the leave described in subparagraph (B) of paragraph (2) before being allowed to use the paid parental leave described in subparagraph (A) of paragraph (2).
 (4)Additional rulesPaid parental leave under paragraph (2)(A)— (A)shall be payable from any appropriation or fund available for salaries or expenses for positions within the employing office; and
 (B)if not used by the covered employee before the end of the 12-month period (as referred to in section 102(a)(1) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(a)(1))) to which it relates, shall not accumulate for any subsequent use..
 (b)Effective dateThe amendment made by this section shall not be effective with respect to any birth or placement occurring before the end of the 6-month period beginning on the date of the enactment of this Act.
			4.Conforming amendment to Family and Medical Leave Act for GAO and Library of Congress employees
 (a)Amendment to Family and Medical Leave Act of 1993Section 102(d) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(d)) is amended by adding at the end the following:
				
					(3)Special rule for GAO and Library of Congress employees
 (A)Substitution of paid leaveAn employee of an employer described in section 101(4)(A)(iv) taking leave under subparagraph (A) or (B) of subsection (a)(1) may elect to substitute for any such leave any paid leave which is available to such employee for that purpose.
 (B)Amount of paid leaveThe paid leave that is available to an employee of an employer described in section 101(4)(A)(iv) for purposes of subparagraph (A) is—
 (i)the number of weeks of paid parental leave in connection with the birth or placement involved that correspond to the number of administrative workweeks of paid parental leave available to Federal employees under section 6382(d)(3)(A) of title 5, United States Code; and
 (ii)any additional paid vacation or sick leave provided by such employer. (C)LimitationNothing in this paragraph shall be considered to require that an employee first use all or any portion of the leave described in clause (ii) of subparagraph (B) before being allowed to use the paid parental leave described in clause (i) of such subparagraph.
 (D)Additional rulesPaid parental leave under subparagraph (B)(i)— (i)shall be payable from any appropriation or fund available for salaries or expenses for positions with the employer described in section 101(4)(A)(iv); and
 (ii)if not used by the employee of such employer before the end of the 12-month period (as referred to in subsection (a)(1)) to which it relates, shall not accumulate for any subsequent use..
 (b)Effective dateThe amendment made by this section shall not be effective with respect to any birth or placement occurring before the end of the 6-month period beginning on the date of the enactment of this Act.
			5.Clarification for members of the National Guard and Reserves
 (a)Executive branch employeesFor purposes of determining the eligibility of an employee who is a member of the National Guard or Reserves to take leave under paragraph (1) (A) or (B) of section 6382(a) of title 5, United States Code, or to substitute such leave pursuant to paragraph (2) of such section (as added by section 2), any service by such employee on active duty (as defined in section 6381(7) of such title) shall be counted as service as an employee for purposes of section 6381(1)(B) of such title.
 (b)Congressional EmployeesFor purposes of determining the eligibility of a covered employee (as such term is defined in section 101(3) of the Congressional Accountability Act) who is a member of the National Guard or Reserves to take leave under subparagraph (A) or (B) of section 102(a)(1) of the Family and Medical Leave Act of 1993 (pursuant to section 202(a)(1) of the Congressional Accountability Act), or to substitute such leave pursuant to subsection (d) of section 202 of such Act (as added by section 3), any service by such employee on active duty (as defined in section 101(14) of the Family and Medical Leave Act of 1993) shall be counted as time during which such employee has been employed in an employing office for purposes of section 202(a)(2)(B) of the Congressional Accountability Act.
 (c)GAO and Library of Congress EmployeesFor purposes of determining the eligibility of an employee of the Government Accountability Office or Library of Congress who is a member of the National Guard or Reserves to take leave under subparagraph (A) or (B) of section 102(a)(1) of the Family and Medical Leave Act of 1993, or to substitute such leave pursuant to paragraph (3) of section 102(d) of such Act (as added by section 4), any service by such employee on active duty (as defined in section 101(14) of such Act) shall be counted as time during which such employee has been employed for purposes of section 101(2)(A) of such Act.
			
